Appeal by the defendant from a judgment of the Supreme Court, Kings County (Meyerson, J.), rendered January 25, 1989, convicting him of attempted mur*640der in the second degree, assault in the second degree and criminal possession of a weapon in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The People’s evidence of the events leading up to the shooting is undisputed and the identification of the defendant was unequivocally made by the complainant and his girlfriend who witnessed the entire altercation. This overwhelming evidence was not so contradicted by the defendant’s eyewitness, who did not actually see the shooting, to justify overturning the defendant’s conviction. There is sufficient evidence in the record, if credited by the court, to sustain its conclusion that defendant was the perpetrator. Moreover, upon the exercise of our factual review power we are satisfied that the verdict is not against the weight of the evidence (see, CPL 470.15 [5]). Bracken, J. P., Harwood, O’Brien and Ritter, JJ., concur.